      Case 2:20-cv-00399-RMP      ECF No. 30   filed 07/27/21   PageID.198 Page 1 of 2



 1
                                                                          FILED IN THE
 2                                                                    U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON



 3                                                                Jul 27, 2021
                                                                     SEAN F. MCAVOY, CLERK

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    HAITHAM ALMHANA, and A.H.
      and the marital community comprised         NO: 2:20-CV-399-RMP
 8    thereof,
                                                  ORDER GRANTING STIPULATED
 9                              Plaintiffs,       MOTION FOR EXPANSION OF
                                                  PROTECTIVE ORDER
10          v.

11    TRESTLE CREEK, LLC;
      GREYSTAR MANAGEMENT
12    SERVICES, LP; and REBEKAH
      GIFFORD,
13
                                Defendants.
14

15         BEFORE THE COURT is the parties’ Stipulated Motion for Expansion of

16   Protective Order, ECF No. 29. Having reviewed the protective order and stipulated

17   motion, the Court finds good cause to grant the stipulated motion and enter the

18   agreed-upon stipulation.

19         Accordingly, IT IS ORDERED: The parties’ Stipulated Motion for

20   Expansion of Protective Order, ECF No. 29, is GRANTED.

21         The Stipulated Protective Order, ECF No. 26, is expanded as follows:


     ORDER GRANTING STIPULATED MOTION FOR EXPANSION OF
     PROTECTIVE ORDER ~ 1
      Case 2:20-cv-00399-RMP      ECF No. 30    filed 07/27/21   PageID.199 Page 2 of 2



 1         1. “CONFIDENTIAL” MATERIAL

 2         In addition to the medical records of A.H., one of the plaintiff’s in this case,

 3   and referring to the plaintiff as A.H., the following materials and information shall

 4   also be deemed Confidential: Greystar and Trestle Creek’s policies and procedures;

 5   all personal information of non-party tenants including but not limited to, personal

 6   address, email, telephone number, social security, and financial documentation;

 7   employee personnel information including but not limited to, employment

 8   application, background check, drug testing, performance evaluations, discipline,

 9   employment benefits, leave of absence information and records, and any and all

10   other materials and information marked “CONFIDENTIAL” by a party.

11         The confidentiality obligations imposed by this agreement shall remain in

12   effect until a designating party agrees otherwise in writing or a court orders

13   otherwise.

14         IT IS SO ORDERED. The District Court Clerk is directed to enter this

15   Order and provide copies to counsel.

16         DATED July 27, 2021.

17
                                                 s/ Rosanna Malouf Peterson
18                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
19

20

21


     ORDER GRANTING STIPULATED MOTION FOR EXPANSION OF
     PROTECTIVE ORDER ~ 2
